Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2022 has been entered.
Claims 1 and 11 have been amended. Claims 21 and 22 have been added. Claims 1-22 are currently pending and have been examined.

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-22 under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Foster (US Patent Application Publication 2010/0033678) in view of Schoenberg (US Patent Application Publication 2013/0030843), Franz et al (US Patent Application Publication 2007/0195267), Dyer (US 5,914,772), and Dala et al (US Patent Application Publication 2013/0054467).

With respect to claim 1, Foster discloses the claimed system for providing an asynchronous eye examination, comprising:
a diagnostic center including ophthalmic equipment comprising a set of instruments that are utilized in administering the eye examination (Figures 1 and 3, [10], and [12] describe a kiosk comprising a set of ophthalmic instruments), wherein at least a portion of the ophthalmic equipment is coupled to an equipment controller that is configured to receive commands to enable control of the ophthalmic equipment during the eye examination ([12], [36], [48], and [51] describe the kiosk containing microprocessors and software which control the examinations using the equipment), and the ophthalmic equipment located at the diagnostic center at least includes an auto-phoropter ([10], [36], and [52] describe the kiosk including an autophoropter);

one or more remote computing devices operated by one or more remote individuals ([10] and [46] describe the results being transmitted via the Internet to an eye-care professional, which requires the eye-care professional to have a computing device; [54] describes an eye-care professional accessing patient information on the server); and 

at least one server that is configured to facilitate connections with the diagnostic center and the one or more remote computing devices ([54] describes a central server connected to both the kiosk and the eye-care professionals);

wherein the system is configured to:
receive a first set of test results based on one or more preliminary tests conducted using the ophthalmic equipment ([37] describes using an autorefractor to obtain an initial measurement of the patient’s eye);

execute an automated refraction process to administer one or more subjective refraction tests to the customer during the eye examination ([34], [48], and [50]-[52] describe administering an automated subjective refraction exam), wherein executing the automated refraction process includes:
executing software that permits automated control of the auto-phoropter by the equipment controller ([12], [35], [36], [48], and [51] describe the kiosk containing microprocessors and software which control the examinations using the equipment; [10], [36], and [52] describe the kiosk including an autophoropter); 

presenting one or more lenses of the auto-phoropter to the customer during the eye examination ([34], [48], and [50]-[52] describe administering an automated subjective refraction exam using the autophoropter, which requires at least one lens be presented);

receiving one or more responses received from the customer during the automated refraction process ([51] describes prompting the patient and receiving responses during the automated exam); and

generating a second set of test results corresponding to the one or more subjective refraction tests administered during the automated refraction process ([10], [46], and [51] describe producing results of the subjective screening);

store customer examination data that includes the first set of test results corresponding to the one or more preliminary tests and the second set of test results corresponding to the one or more subjective refraction tests ([10] and [54] describe storing the results in a database);

identify the one or more remote individuals, at least in part, by determining a listing of remote practitioners ([53] describes the system generating a list of ophthalmologists and eye-care professionals);

provide, to the one or more remote computing devices, access to the customer examination data over a network ([10], [46], and [54] describe the results being provided to the eye-care professional over a network); 

but does not expressly disclose: 
transmitting an introductory video from the at least one server to the diagnostic center for display to the customer;
the one or more preliminary tests being conducted by an onsite individual;
automatically adjusting or switching the one or more lenses of the auto-phoropter based, at least in part, on the one or more responses received from the customer during the automated refraction process;
the listing of remote practitioners being remote practitioners connected to the at least one server and available to review the customer examination data generated during the eye examination; and
generating evaluation data associated with the eye examination based, at least in part, on a review of the customer examination data by the one or more remote individuals, wherein the one or more remote individuals are selected from the listing of remote practitioners.

However, Schoenberg teaches that it was old and well known in the art of remote patient examination before the effective filing date of the claimed invention to transmit an introductory video from a server to a patient for display (Figures 5C and 8, [24], [27], [121], and [124] describe a central server and providers uploading welcome and introductory videos for viewing by patients).
Therefore it would have been obvious to one of ordinary skill in the art of remote patient examination before the effective filing date of the claimed invention to modify the system of Foster to transmit an introductory video from the at least one server to the diagnostic center for display to the patient as taught by Schoenberg since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Foster already discloses a server connected to a diagnostic center having video screens, and transmitting an introductory video from the server to the diagnostic center as taught by Schoenberg would perform that same function in Foster, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Franz further teaches that it was old and well known in the art of remote patient examination before the effective filing date of the claimed invention to have one or more preliminary tests be conducted by an onsite individual ([33], [34], [37], and [40] describe a technician at the patient’s location administering preliminary tests), and to generate evaluation data associated with the eye examination based, at least in part, on a review of the customer examination data by one or more remote individuals ([28] and [29] describe providing the collected data to a remote practitioner; [14], [15], [20], [25], [29], and [32] describe the remote practitioner reviewing the collected data, including refraction data, in order to diagnose the patient and generate an examination report)
Therefore it would have been obvious to one of ordinary skill in the art of remote patient examination before the effective filing date of the claimed invention to modify the system of Foster to have one or more preliminary tests be conducted by an onsite individual and to generate evaluation data associated with the eye examination based, at least in part, on a review of the customer examination data by one or more remote individuals as taught by Franz since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Foster already discloses performing preliminary tests on the patient as well as remote individuals reviewing examination data, and having the preliminary tests be performed by an onsite individual and having the remote individual review the data and provide evaluation data as taught by Franz would would perform that same function in Foster, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Dyer teaches that it was old and well known in the art of optical examinations before the effective filing date of the claimed invention to perform an automated refraction process by executing software that permits automated control of an auto-phoropter by an equipment controller (Column 6 lines 22-37 and Column 8 lines 3-13 describe a computer querying a patient and controlling an auto-phoropter based on the responses from the patient; Column 9 line 30 – Column 10 line 9 describes an automated process of performing a subjective refraction exam by controlling an autophoropter; Column 10 lines 15-67 also describe an automated refraction examination performed by controlling the autophoropter), automatically adjusting or switching the one or more lenses of the auto-phoropter based, at least in part, on one or more responses received from the customer during the automated refraction process (Column 8 lines 9-13 and Column 10 lines 19-59 describe the computer changing lenses in the autophoropter during the examination based on responses from the patient), and generating a second set of test results corresponding to the one or more subjective refraction tests administered during the automated refraction process (Figures 2A-2D show examination results including objective and subjective test results, and Column 13 lines 59-61 state that the “Subjective” category is the final refraction result after completing the tests; Column 10 lines 60-64 also describe generating and outputting results of the subjective refraction test).
Therefore it would have been obvious to one of ordinary skill in the art of optical examination before the effective filing date of the claimed invention to modify the system of Hosoi to perform an automated refraction process by executing software that permits automated control of an auto-phoropter by an equipment controller, presenting one or more lenses of the auto-phoropter to the customer during the eye examination automatically adjusting or switching the one or more lenses of the auto-phoropter based, at least in part, on one or more responses received from the customer during the automated refraction process, and generating a second set of test results corresponding to the one or more subjective refraction tests administered during the automated refraction process as taught by Dyer since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Hosoi already teaches each of the elements of the refraction process such as controlling the auto-phoropter using an equipment controller and switching lenses of the auto-phoropter, and automating these functions to perform the refraction process automatically as taught by Dyer would perform that same function in Hosoi, making the results predictable to one of ordinary skill in the art (MPEP 2143).

As cited above, the combination of Foster and Franz discloses determining a listing of remote practitioners as well as having a remote practitioner generate evaluation data based on the examination data, but does not teach the listing of remote practitioners being practitioners connected to the server and available to review the examination data or the practitioner generating the evaluation data being selected from that list. 
However, Dala lastly teaches that it was old and well known in the art of remote patient evaluation before the effective filing date of the claimed invention to determine a listing of remote practitioners connected to the at least one server and available to review customer examination data generated during a medical examination and to select one or more of those remote practitioners to generate evaluation data ([69] and [70] describe remote practitioners setting their availability for reviewing patient examination data and that availability and connection status being stored on a server; [49], [50], and [59] describe the available remote practitioners reviewing examination data and generating evaluations of the data). 
Therefore it would have been obvious to one of ordinary skill in the art of remote patient examination before the effective filing date of the claimed invention to modify the combination of Foster and Franz to determine a listing of remote practitioners connected to the at least one server and available to review customer examination data generated during a medical examination and to select one or more of those remote practitioners to generate evaluation data as taught by Dala since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. As noted above, the combination of Foster and Franz already teaches determining a listing of remote practitioners as well as having a remote practitioner generate evaluation data based on the examination data, and having that list be available remote practitioners and selecting one of those available remote practitioners to generate the evaluation data as taught by Dala would perform that same function in Foster and Franz, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 2, Foster/Schoenberg/Franz/Dyer/Dala teaches the system of claim 1. Foster further discloses wherein administering the eye examination comprises:
determining a preliminary refractive error for the customer prior to the automated refraction process ([37] describes using an autorefractor to obtain an initial refractive measurement of the patient’s eye); and
utilizing the preliminary refractive error as a starting point for executing the automated refraction process ([37] describes using the autorefractor measurement as a starting point for the remainder of the examination).

With respect to claim 3, Foster/Schoenberg/Franz/Dyer/Dala teaches the system of claim 2. Foster further discloses wherein the system is further configured to:
generate an updated refractive error based, at least in part, on the second set of test results corresponding to the one or more subjective refraction tests ([34], [48], and [50]-[52] describe administering an automated subjective refraction exam; [10], [46], and [51] describe producing results of the subjective screening); and
transmitting the updated refractive error over the network to the one or more remote computing devices for review and confirmation by the one or more remote individuals ([10], [46], and [54] describe the results being provided to the eye-care professional over a network. Examiner notes that the portion of the claim reciting “for review and confirmation by the one or more remote individuals” only constitutes non-functional descriptive material because it amounts to an intended reason or purpose for transmitting the updated refractive error, but does not positively recite the system as performing review and confirmation functions);

With respect to claim 4, Foster/Schoenberg/Franz/Dyer/Dala teaches the system of claim 1. Foster further discloses: 
wherein administering the eye examination comprises: determining a preliminary refractive error for the customer ([34], [48], and [50]-[52] describe administering an automated subjective refraction exam; [10], [46], and [51] describe producing results of the subjective screening); 

but does not expressly disclose:
utilizing the preliminary refractive error to confirm or check the test results associated with the subjective refraction tests administered using the automated refraction process.

However, Dyer teaches that it was old and well known in the art of optical examination before the effective filing date of the claimed invention to utilize a preliminary refractive error to confirm or check test results associated with subjective refraction tests administered using an automated refraction process (Column 8 lines 36-67 describe using the preliminary autorefractor results to continually confirm or check the accuracy of the process used in the subjective automated refraction).
Therefore it would have been obvious to one of ordinary skill in the art of optical examination before the effective filing date of the claimed invention to modify the combination of Foster, Schoenberg, Franz, Dyer, and Dala to utilize a preliminary refractive error to confirm or check test results associated with subjective refraction tests administered using an automated refraction process as taught by Dyer since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Foster, Schoenberg, Franz, Dyer, and Dala already teaches collecting a preliminary refractive error and performing subjective refraction tests, and using the preliminary refractive error to confirm or check those subjective test results as taught by Dyer would perform that same function in Foster, Schoenberg, Franz, Dyer, and Dala, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 5, Foster/Schoenberg/Franz/Dyer/Dala teaches the system of claim 1. Foster further discloses:
wherein executing the automated refraction process comprises an iterative process that includes: outputting one or more questions to the customer selected from a predefined set of stored questions ([51] and [52] describe outputting questions to a patient during a subjective refraction examination such as asking the patient to read a particular line on a Snellen chart); 

but does not expressly disclose:
the refraction process being an iterative process.

However, Dyer teaches that it was old and well known in the art of optical examinations before the effective filing date of the claimed invention to perform an iterative automated refraction process (Column 6 lines 22-37 and Column 8 lines 3-13 describe a computer querying a patient and controlling an auto-phoropter based on the responses from the patient; Column 8 lines 9-13 and Column 10 lines 19-59 describe the computer iteratively changing lenses in the autophoropter during the examination based on responses from the patient).
Therefore it would have been obvious to one of ordinary skill in the art of optical examination before the effective filing date of the claimed invention to modify the combination of Foster, Schoenberg, Franz, Dyer, and Dala to perform an automated refraction process as taught by Dyer since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Foster, Schoenberg, Franz, Dyer, and Dala already teaches performing an automated refraction process and querying a patient, and having the refraction process be iterative as taught by Dyer would perform that same function in the combination of Foster, Schoenberg, Franz, Dyer, and Dala, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 6, Foster/Schoenberg/Franz/Dyer/Dala teaches the system of claim 5. Foster does not expressly disclose wherein executing the automated refraction process includes: determining that the iterative process should be concluded in response to detecting that the one or more responses received from the customer satisfies one or more conditions indicating that sufficient data has been collected.
However, Dyer teaches that it was old and well known in the art of optical examinations before the effective filing date of the claimed invention to determine that an iterative process of outputting questions to a customer during a subjective refraction should be concluded in response to detecting that one or more responses received from the customer satisfies one or more conditions indicating that sufficient data has been collected (Column 9 lines 41-52 and Column 10 lines 39-50 describe ending an iterative process of querying a customer during a refraction process based on the customer providing a particular pattern of responses that indicate the test is complete).
Therefore it would have been obvious to one of ordinary skill in the art of optical examination before the effective filing date of the claimed invention to modify the combination of Foster, Schoenberg, Franz, Dyer, and Dala to determine that the iterative process should be concluded in response to detecting that one or more responses received from the customer satisfies one or more conditions indicating that sufficient data has been collected as taught by Dyer since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Foster, Schoenberg, Franz, Dyer, and Dala already teaches querying a customer during a subjective refraction examination, and determining that the process should be concluded based on the one or more responses satisfying one or more conditions indicating that sufficient data has been collected as taught by Dyer would perform that same function in the combination of Foster, Schoenberg, Franz, Dyer, and Dala, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 7, Foster/Schoenberg/Franz/Dyer/Dala teaches the system of claim 5. Foster further discloses: 
wherein at least a portion of the one or more questions selected from the predefined set of stored questions include:
a request for the customer to read information displayed on an eye chart ([51] and [52] describe outputting questions to a patient during a subjective refraction examination such as asking the patient to read a particular line on a Snellen chart); or
a request for the customer to indicate whether information displayed on the eye chart appears clearer or less clear with a current lens of the auto-phoropter.

With respect to claim 9, Hosoi/Schoenberg/Franz/Dyer teaches the system of claim 1. Foster further discloses: 
wherein executing the automated refraction process to administer one or more subjective refraction tests includes executing software that is configured to output one or more questions to the customer at the diagnostic center and to process the one or more responses received from the customer ([51] and [52] describe the system outputting questions to a patient during an automated subjective refraction examination such as asking the patient to read a particular line on a Snellen chart and determining results).

With respect to claim 10, Foster/Schoenberg/Franz/Dyer/Dala teaches the system of claim 1. Foster further discloses: 
wherein the automated refraction process is performed at the diagnostic center without assistance from a local eye doctor ([10], [12], and [48] describe the system performing the examination without assistance from an ophthalmologist);

With respect to claim 11, Foster discloses the claimed method for providing an asynchronous eye examination, comprising:
administering an eye examination at a diagnostic center including ophthalmic equipment comprising a set of instruments that are utilized in administering the eye examination (Figures 1 and 3, [10], and [12] describe a kiosk comprising a set of ophthalmic instruments), wherein at least a portion of the ophthalmic equipment is coupled to an equipment controller that is configured to receive commands to enable control of the ophthalmic equipment during the eye examination ([12], [36], [48], and [51] describe the kiosk containing microprocessors and software which control the examinations using the equipment), and the ophthalmic equipment located at the diagnostic center at least includes an auto-phoropter ([10], [36], and [52] describe the kiosk including an autophoropter) and at least one server that is configured to facilitate connections with the diagnostic center and one or more remote computing devices operated by one or more remote individuals ([54] describes a central server connected to both the kiosk and the eye-care professionals);

wherein administering the eye examination includes:
receiving a first set of test results based on one or more preliminary tests conducted by an onsite individual using the ophthalmic equipment ([37] describes using an autorefractor to obtain an initial measurement of the patient’s eye);

executing an automated refraction process to administer one or more subjective refraction tests to the customer during the eye examination ([34], [48], and [50]-[52] describe administering an automated subjective refraction exam), wherein executing the automated refraction process includes:
executing software that permits automated control of the auto-phoropter by the equipment controller ([12], [35], [36], [48], and [51] describe the kiosk containing microprocessors and software which control the examinations using the equipment; [10], [36], and [52] describe the kiosk including an autophoropter);

presenting one or more lenses of the auto-phoropter to the customer during the eye examination ([34], [48], and [50]-[52] describe administering an automated subjective refraction exam using the autophoropter, which requires at least one lens be presented);

receiving one or more responses from the customer during the automated refraction process ([51] describes prompting the patient and receiving responses during the automated exam); and

generating a second set of test results corresponding to the one or more subjective refraction tests administered during the automated refraction process ([10], [46], and [51] describe producing results of the subjective screening);

storing customer examination data that includes the first set of test results corresponding to the one or more preliminary tests and the second set of test results corresponding to the one or more subjective refraction tests ([10] and [54] describe storing the results in a database);

identifying the one or more remote individuals, at least in part, by determining a listing of remote practitioners ([53] describes the system generating a list of ophthalmologists and eye-care professionals);

providing, to the one or more remote computing devices operated by one or more remote individuals, access to the customer examination data over a network ([10], [46], and [54] describe the results being provided to the eye-care professional over a network); 

but does not expressly disclose: 
transmitting an introductory video from the at least one server to the diagnostic center for display to the customer;
the one or more preliminary tests being conducted by an onsite individual;
automatically adjusting or switching the one or more lenses of the auto-phoropter based, at least in part, on the one or more responses received from the customer during the automated refraction process;
the listing of remote practitioners being remote practitioners connected to the at least one server and available to review the customer examination data generated during the eye examination; and
generating evaluation data associated with the eye examination based, at least in part, on a review of the customer examination data by the one or more remote individuals, wherein the one or more remote individuals are selected from the listing of remote practitioners.

However, Schoenberg teaches that it was old and well known in the art of remote patient examination before the effective filing date of the claimed invention to transmit an introductory video from a server to a patient for display (Figures 5C and 8, [24], [27], [121], and [124] describe a central server and providers uploading welcome and introductory videos for viewing by patients).
Therefore it would have been obvious to one of ordinary skill in the art of remote patient examination before the effective filing date of the claimed invention to modify the system of Foster to transmit an introductory video from the at least one server to the diagnostic center for display to the patient as taught by Schoenberg since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Foster already discloses a server connected to a diagnostic center having video screens, and transmitting an introductory video from the server to the diagnostic center as taught by Schoenberg would perform that same function in Foster, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Franz further teaches that it was old and well known in the art of remote patient examination before the effective filing date of the claimed invention to have one or more preliminary tests be conducted by an onsite individual ([33], [34], [37], and [40] describe a technician at the patient’s location administering preliminary tests), and to generate evaluation data associated with the eye examination based, at least in part, on a review of the customer examination data by one or more remote individuals ([28] and [29] describe providing the collected data to a remote practitioner; [14], [15], [20], [25], [29], and [32] describe the remote practitioner reviewing the collected data, including refraction data, in order to diagnose the patient and generate an examination report)
Therefore it would have been obvious to one of ordinary skill in the art of remote patient examination before the effective filing date of the claimed invention to modify the system of Foster to have one or more preliminary tests be conducted by an onsite individual and to generate evaluation data associated with the eye examination based, at least in part, on a review of the customer examination data by one or more remote individuals as taught by Franz since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Foster already discloses performing preliminary tests on the patient as well as remote individuals reviewing examination data, and having the preliminary tests be performed by an onsite individual and having the remote individual review the data and provide evaluation data as taught by Franz would would perform that same function in Foster, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Dyer teaches that it was old and well known in the art of optical examinations before the effective filing date of the claimed invention to perform an automated refraction process by executing software that permits automated control of an auto-phoropter by an equipment controller (Column 6 lines 22-37 and Column 8 lines 3-13 describe a computer querying a patient and controlling an auto-phoropter based on the responses from the patient; Column 9 line 30 – Column 10 line 9 describes an automated process of performing a subjective refraction exam by controlling an autophoropter; Column 10 lines 15-67 also describe an automated refraction examination performed by controlling the autophoropter), automatically adjusting or switching the one or more lenses of the auto-phoropter based, at least in part, on one or more responses received from the customer during the automated refraction process (Column 8 lines 9-13 and Column 10 lines 19-59 describe the computer changing lenses in the autophoropter during the examination based on responses from the patient), and generating a second set of test results corresponding to the one or more subjective refraction tests administered during the automated refraction process (Figures 2A-2D show examination results including objective and subjective test results, and Column 13 lines 59-61 state that the “Subjective” category is the final refraction result after completing the tests; Column 10 lines 60-64 also describe generating and outputting results of the subjective refraction test).
Therefore it would have been obvious to one of ordinary skill in the art of optical examination before the effective filing date of the claimed invention to modify the system of Hosoi to perform an automated refraction process by executing software that permits automated control of an auto-phoropter by an equipment controller, presenting one or more lenses of the auto-phoropter to the customer during the eye examination automatically adjusting or switching the one or more lenses of the auto-phoropter based, at least in part, on one or more responses received from the customer during the automated refraction process, and generating a second set of test results corresponding to the one or more subjective refraction tests administered during the automated refraction process as taught by Dyer since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Hosoi already teaches each of the elements of the refraction process such as controlling the auto-phoropter using an equipment controller and switching lenses of the auto-phoropter, and automating these functions to perform the refraction process automatically as taught by Dyer would perform that same function in Hosoi, making the results predictable to one of ordinary skill in the art (MPEP 2143).

As cited above, the combination of Foster and Franz discloses determining a listing of remote practitioners as well as having a remote practitioner generate evaluation data based on the examination data, but does not teach the listing of remote practitioners being practitioners connected to the server and available to review the examination data or the practitioner generating the evaluation data being selected from that list. 
However, Dala lastly teaches that it was old and well known in the art of remote patient evaluation before the effective filing date of the claimed invention to determine a listing of remote practitioners connected to the at least one server and available to review customer examination data generated during a medical examination and to select one or more of those remote practitioners to generate evaluation data ([69] and [70] describe remote practitioners setting their availability for reviewing patient examination data and that availability and connection status being stored on a server; [49], [50], and [59] describe the available remote practitioners reviewing examination data and generating evaluations of the data). 
Therefore it would have been obvious to one of ordinary skill in the art of remote patient examination before the effective filing date of the claimed invention to modify the combination of Foster and Franz to determine a listing of remote practitioners connected to the at least one server and available to review customer examination data generated during a medical examination and to select one or more of those remote practitioners to generate evaluation data as taught by Dala since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. As noted above, the combination of Foster and Franz already teaches determining a listing of remote practitioners as well as having a remote practitioner generate evaluation data based on the examination data, and having that list be available remote practitioners and selecting one of those available remote practitioners to generate the evaluation data as taught by Dala would perform that same function in Foster and Franz, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claim 12 recites limitations similar to those in claim 2, and is rejected on the same grounds set out above with respect to claim 2.

Claim 13 recites limitations similar to those in claim 3, and is rejected on the same grounds set out above with respect to claim 3.

Claim 14 recites limitations similar to those in claim 4, and is rejected on the same grounds set out above with respect to claim 4.

Claim 15 recites limitations similar to those in claim 4, and is rejected on the same grounds set out above with respect to claim 5.

Claim 16 recites limitations similar to those in claim 6, and is rejected on the same grounds set out above with respect to claim 6.

Claim 17 recites limitations similar to those in claim 7, and is rejected on the same grounds set out above with respect to claim 7.

Claim 19 recites limitations similar to those in claim 9, and is rejected on the same grounds set out above with respect to claim 9.

Claim 20 recites limitations similar to those in claim 10, and is rejected on the same grounds set out above with respect to claim 10.

With respect to claim 21, Foster/Schoenberg/Franz/Dyer/Dala teaches the system of claim 1. Foster further discloses: 
wherein an audio response system is configured to output one or more questions to the customer and receive the one or more responses pertaining to the automated refraction process ([51] describes the system providing verbal questions and the patient providing verbal responses).

With respect to claim 22, Foster/Schoenberg/Franz/Dyer/Dala teaches the method of claim 11, 
wherein the one or more responses received from the customer during the automated refraction process are received through an audio response system ([51] describes the system providing verbal questions and the patient providing verbal responses).


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Foster (US Patent Application Publication 2010/0033678) in view of Schoenberg (US Patent Application Publication 2013/0030843), Franz et al (US Patent Application Publication 2007/0195267), Dyer (US 5,914,772), and Dala et al (US Patent Application Publication 2013/0054467) as applied to claims 1 and 16 above, and further in view of Maddalena et al (US Patent Application Publication 2004/0105073).

With respect to claim 8, Foster/Schoenberg/Franz/Dyer/Dala teaches the system of claim 1. Foster further discloses: 
receiving one or more responses from the customer during the refraction process ([51] describes the system asking questions and the patient providing responses);
storing customer examination data associated with the eye examination ([10] and [54] describe storing the results in a database);

but does not expressly disclose:
storing the received one or more responses with the customer examination data.

However, Maddalena teaches that it was old and well known in the art of optical examinations before the effective filing date of the claimed invention to store one or more responses received from a customer with customer examination data ([9]-[12], [107], [148], [151], and [182] describe administering a series of visual acuity tests to a patient and recording responses during the tests; [100], [110], and [299] describe storing the responses and raw data from the patient along with the processed results in a clinical database).
Therefore it would have been obvious to one of ordinary skill in the art of optical examinations before the effective filing date of the claimed invention to modify the combination of Foster, Schoenberg, Franz, Dyer, and Dala to store the one or more responses received from the customer with the customer examination data as taught by Maddalena since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Foster, Schoenberg, Franz, Dyer, and Dala already teaches receiving one or more responses from the customer during the refraction process as well as storing customer examination data, and storing the responses with the customer examination data as taught by Maddalena would serve that same function in the combination of Foster, Schoenberg, Franz, Dyer, and Dala, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 18, Foster/Schoenberg/Franz/Dyer/Dala teaches the method of claim 16. Foster further discloses: 
receiving one or more responses from the customer during the refraction process ([51] describes the system asking questions and the patient providing responses);
storing customer examination data associated with the eye examination ([10] and [54] describe storing the results in a database);

but does not expressly disclose:
storing the received one or more responses with the customer examination data.

However, Maddalena teaches that it was old and well known in the art of optical examinations before the effective filing date of the claimed invention to store one or more responses received from a customer with customer examination data ([9]-[12], [107], [148], [151], and [182] describe administering a series of visual acuity tests to a patient and recording responses during the tests; [100], [110], and [299] describe storing the responses and raw data from the patient along with the processed results in a clinical database).
Therefore it would have been obvious to one of ordinary skill in the art of optical examinations before the effective filing date of the claimed invention to modify the combination of Foster, Schoenberg, Franz, Dyer, and Dala to store the one or more responses received from the customer with the customer examination data as taught by Maddalena since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Foster, Schoenberg, Franz, Dyer, and Dala already teaches receiving one or more responses from the customer during the refraction process as well as storing customer examination data, and storing the responses with the customer examination data as taught by Maddalena would serve that same function in the combination of Foster, Schoenberg, Franz, Dyer, and Dala, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-7, 9-13, 15-17, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,083,279 in view of Hosoi et al (US 5,956,121) and Schoenberg (US Patent Application Publication 2013/0030843). 
Claim 2 of U.S. Patent No. 10,083,279 teaches each limitation of claims 1, 5, 6, 9, 11, 15, 16, and 19 of the present claims with the exception of the ophthalmic equipment including an auto-phoropter, the preliminary tests being conducted by an on-site individual, and transmitting an introductory video from the at least one server to the diagnostic center for display to the customer as recited in present Claim 1.
However, Hosoi teaches that it was old and well known in the art of optical examinations before the effective filing date of the claimed invention to include an auto-phoropter as part of ophthalmic equipment (Figure 1 element 2, Figure 2 element 2, Column 3 lines 1-20, and Column 5 lines 49-61 describe a subjective refractive power measuring device having a binocular lens unit for arranging optical elements with various optical powers and characteristics by switching lens units on rotating lens disks, and which may be controlled via an interface by an examiner, i.e. an auto-phoropter. In construing the scope of the term “auto-phoropter” Examiner refers to paragraph 89 of Applicant’s specification, which states that an auto-phoropter “may comprise any suitable type of phoropter and/or other similar device (or a number of such phoropters and devices) that can be used to present powered lenses in front of a customer's eyes.”) and to have an on-site individual perform preliminary tests (Column 3 lines 41-51 and Column 4 lines 23-36 describe an assistant at the patient’s location administering objective tests and obtaining an objective refractive power using an auto-refractor).
Therefore it would have been obvious to one of ordinary skill in the art of optical examinations before the effective filing date of the claimed invention to modify the subject matter of Claim 2 of U.S. Patent No. 10,083,279 to include an auto-phoropter as part of the ophthalmic equipment and to have an on-site individual perform preliminary tests as taught by Hosoi since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Claim 2 of U.S. Patent No. 10,083,279 already recites conducting a preliminary test using the ophthalmic equipment as well as conducting subjective tests using equipment which presents a series of lenses in front of a customer, and having the ophthalmic equipment include an auto-phoropter and having an on-site individual perform the preliminary tests as taught by Hosoi would perform those same functions in Claim 2 of U.S. Patent No. 10,083,279, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Schoenberg further teaches that it was old and well known in the art of remote patient examination before the effective filing date of the claimed invention to transmit an introductory video from a server to a patient for display (Figures 5C and 8, [24], [27], [121], and [124] describe a central server and providers uploading welcome and introductory videos for viewing by patients).
Therefore it would have been obvious to one of ordinary skill in the art of remote patient examination before the effective filing date of the claimed invention to modify the subject matter of Claim 2 of U.S. Patent No. 10,083,279  to transmit an introductory video from the at least one server to the diagnostic center for display to the patient as taught by Schoenberg since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Claim 2 of U.S. Patent No. 10,083,279 already discloses a server connected to a diagnostic center having video screens, and transmitting an introductory video from the server to the diagnostic center as taught by Schoenberg would perform that same function in Claim 2 of U.S. Patent No. 10,083,279, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claim 2 of U.S. Patent No. 10,083,279 teaches each limitation of claims 2, 3, 12, and 13 of the present claims with the exception of the objective measurement being a preliminary refractive error as recited in present Claims 2, 3, 12, and 13.
However, Hosoi teaches that it was old and well known in the art of optical examinations before the effective filing date of the claimed invention to determine a preliminary refractive error for a customer prior to an automated refraction process (Column 3 lines 41-51 and Column 4 lines 23-36 describe obtaining an objective refractive power using an auto-refractor), utilize the preliminary refractive error as a starting point for executing a subjective refraction process (Column 5 lines 17-43 describe initially performing the preliminary refractive error test before performing the subject test “to make adjustment for the obtained degree.”), and generate an updated refractive error based, at least in part, on the second set of test results corresponding to the one or more subjective refraction tests (Column 5 line 17 – Column 6 line 2 describe determining a new refractive error via a series of subjective refraction tests performed by a remote examiner).
Therefore it would have been obvious to one of ordinary skill in the art of optical examinations before the effective filing date of the claimed invention to modify the subject matter of Claim 2 of U.S. Patent No. 10,083,279 to determine a preliminary refractive error for a customer prior to an automated refraction process, utilize the preliminary refractive error as a starting point for executing a subjective refraction process, and generate an updated refractive error based, at least in part, on the second set of test results corresponding to the one or more subjective refraction tests as taught by Hosoi since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Claim 2 of U.S. Patent No. 10,083,279 already recites this subject matter with the exception of the objective measurement being a refractive error, and having the objective measurement include a refractive error as taught by Hosoi would perform those same functions in Claim 2 of U.S. Patent No. 10,083,279, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claim 2 of U.S. Patent No. 10,083,279 teaches each limitation of claims 7 and 17 of the present claims with the exception of the a portion of the one or more questions selected from the predefined set of stored questions including a request for the customer to read information displayed on an eye chart or a request for the customer to indicate whether information displayed on the eye chart appears clearer or less clear with a current lens of the auto-phoropter as recited in present Claims 7 and 17.
However, Hosoi teaches that it was old and well known in the art of optical examinations before the effective filing date of the claimed invention to have a portion of the one or more questions selected from the predefined set of stored questions include a request for a customer to read information displayed on an eye chart (Column 5 lines 34-65 describes asking a customer questions while displaying eye test charts, and changing the test charts and lenses based on the responses).
Therefore it would have been obvious to one of ordinary skill in the art of optical examinations before the effective filing date of the claimed invention to modify the subject matter of Claim 2 of U.S. Patent No. 10,083,279 to have a portion of the one or more questions selected from the predefined set of stored questions include a request for a customer to read information displayed on an eye chart as taught by Hosoi since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Claim 2 of U.S. Patent No. 10,083,279 already recites asking the customer questions, and having the questions include a request for the customer to read information displayed on an eye chart as taught by Hosoi would perform that same function in Claim 2 of U.S. Patent No. 10,083,279, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claims 1-3, 5-7, 9-13, 15-17, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 30 of U.S. Patent No. 9,230,062 in view of Hosoi et al (US 5,956,121) and Schoenberg (US Patent Application Publication 2013/0030843). 
Claim 30 of U.S. Patent No. 9,230,062 teaches each limitation of claims 1, 5, 6, 9, 11, 15, 16, and 19 of the present claims with the exception of the ophthalmic equipment including an auto-phoropter, the preliminary tests being conducted by an on-site individual, and transmitting an introductory video from the at least one server to the diagnostic center for display to the customer as recited in present Claim 1.
However, Hosoi teaches that it was old and well known in the art of optical examinations before the effective filing date of the claimed invention to include an auto-phoropter as part of ophthalmic equipment (Figure 1 element 2, Figure 2 element 2, Column 3 lines 1-20, and Column 5 lines 49-61 describe a subjective refractive power measuring device having a binocular lens unit for arranging optical elements with various optical powers and characteristics by switching lens units on rotating lens disks, and which may be controlled via an interface by an examiner, i.e. an auto-phoropter. In construing the scope of the term “auto-phoropter” Examiner refers to paragraph 89 of Applicant’s specification, which states that an auto-phoropter “may comprise any suitable type of phoropter and/or other similar device (or a number of such phoropters and devices) that can be used to present powered lenses in front of a customer's eyes.”) and to have an on-site individual perform preliminary tests (Column 3 lines 41-51 and Column 4 lines 23-36 describe an assistant at the patient’s location administering objective tests and obtaining an objective refractive power using an auto-refractor).
Therefore it would have been obvious to one of ordinary skill in the art of optical examinations before the effective filing date of the claimed invention to modify the subject matter of Claim 30 of U.S. Patent No. 9,230,062 to include an auto-phoropter as part of the ophthalmic equipment and to have an on-site individual perform preliminary tests as taught by Hosoi since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Claim 30 of U.S. Patent No. 9,230,062 already recites conducting a preliminary test using the ophthalmic equipment as well as conducting subjective tests using equipment which presents a series of lenses in front of a customer, and having the ophthalmic equipment include an auto-phoropter and having an on-site individual perform the preliminary tests as taught by Hosoi would perform those same functions in Claim 30 of U.S. Patent No. 9,230,062, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Schoenberg further teaches that it was old and well known in the art of remote patient examination before the effective filing date of the claimed invention to transmit an introductory video from a server to a patient for display (Figures 5C and 8, [24], [27], [121], and [124] describe a central server and providers uploading welcome and introductory videos for viewing by patients).
Therefore it would have been obvious to one of ordinary skill in the art of remote patient examination before the effective filing date of the claimed invention to modify the subject matter of Claim 2 of U.S. Patent No. 10,083,279  to transmit an introductory video from the at least one server to the diagnostic center for display to the patient as taught by Schoenberg since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Claim 2 of U.S. Patent No. 10,083,279 already discloses a server connected to a diagnostic center having video screens, and transmitting an introductory video from the server to the diagnostic center as taught by Schoenberg would perform that same function in Claim 2 of U.S. Patent No. 10,083,279, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claim 30 of U.S. Patent No. 9,230,062 teaches each limitation of claims 2, 3, 12, and 13 of the present claims with the exception of the objective measurement being a preliminary refractive error as recited in present Claims 2, 3, 12, and 13.
However, Hosoi teaches that it was old and well known in the art of optical examinations before the effective filing date of the claimed invention to determine a preliminary refractive error for a customer prior to an automated refraction process (Column 3 lines 41-51 and Column 4 lines 23-36 describe obtaining an objective refractive power using an auto-refractor), utilize the preliminary refractive error as a starting point for executing a subjective refraction process (Column 5 lines 17-43 describe initially performing the preliminary refractive error test before performing the subject test “to make adjustment for the obtained degree.”), and generate an updated refractive error based, at least in part, on the second set of test results corresponding to the one or more subjective refraction tests (Column 5 line 17 – Column 6 line 2 describe determining a new refractive error via a series of subjective refraction tests performed by a remote examiner).
Therefore it would have been obvious to one of ordinary skill in the art of optical examinations before the effective filing date of the claimed invention to modify the subject matter of Claim 30 of U.S. Patent No. 9,230,062 to determine a preliminary refractive error for a customer prior to an automated refraction process, utilize the preliminary refractive error as a starting point for executing a subjective refraction process, and generate an updated refractive error based, at least in part, on the second set of test results corresponding to the one or more subjective refraction tests as taught by Hosoi since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Claim 30 of U.S. Patent No. 9,230,062 already recites this subject matter with the exception of the objective measurement being a refractive error, and having the objective measurement include a refractive error as taught by Hosoi would perform those same functions in Claim 30 of U.S. Patent No. 9,230,062, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claim 30 of U.S. Patent No. 9,230,062 teaches each limitation of claims 7 and 17 of the present claims with the exception of the a portion of the one or more questions selected from the predefined set of stored questions including a request for the customer to read information displayed on an eye chart or a request for the customer to indicate whether information displayed on the eye chart appears clearer or less clear with a current lens of the auto-phoropter as recited in present Claims 7 and 17.
However, Hosoi teaches that it was old and well known in the art of optical examinations before the effective filing date of the claimed invention to have a portion of the one or more questions selected from the predefined set of stored questions include a request for a customer to read information displayed on an eye chart (Column 5 lines 34-65 describes asking a customer questions while displaying eye test charts, and changing the test charts and lenses based on the responses).
Therefore it would have been obvious to one of ordinary skill in the art of optical examinations before the effective filing date of the claimed invention to modify the subject matter of Claim 30 of U.S. Patent No. 9,230,062 to have a portion of the one or more questions selected from the predefined set of stored questions include a request for a customer to read information displayed on an eye chart as taught by Hosoi since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Claim 30 of U.S. Patent No. 9,230,062 already recites asking the customer questions, and having the questions include a request for the customer to read information displayed on an eye chart as taught by Hosoi would perform that same function in Claim 30 of U.S. Patent No. 9,230,062, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gregory Lultschik/Examiner, Art Unit 3626